Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-6-2007

In Re: Shemonsky
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3093




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re: Shemonsky " (2007). 2007 Decisions. Paper 464.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/464


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-337                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                          NOS. 07-3093, 07-3104, & 07-3105
                                 ________________

                         IN RE: MICHAEL R. SHEMONSKY,

                                           Appellant


                             MICHAEL G. OLEYAR, JR.,

                                         Trustee
                      ____________________________________

                   On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
              (D.C. Civ. Nos. 07-cv-00765, 07-cv-00766, & 07-cv-00806)
                       District Judge: Honorable Malcolm Muir
                    _______________________________________

                       Submitted For Possible Dismissal as Moot
                                   August 16, 2007

           BEFORE: RENDELL, SMITH and JORDAN, CIRCUIT JUDGES

                               (Filed: September 6, 2007)
                              _______________________
                                        OPINION
                              _______________________

PER CURIAM

      Michael Shemonsky appeals the District Court’s order denying his motions to

proceed in forma pauperis on appeal. Shemonsky filed notices of appeal from the District

Court’s order deeming his appeals from three Bankruptcy Court orders withdrawn. These

appeals were docketed at C.A. Nos. 07-2784, 07-2790, and 07-2791. Shemonsky filed
motions to proceed in forma pauperis in the District Court for each appeal. By order

entered July 10, 2007, the District Court denied the motions without prejudice to

Shemonsky filing a motion to proceed in forma pauperis with this Court. Shemonsky

then filed notices of appeal from the District Court’s July 10, 2007 order which were

docketed at C.A. Nos. 07-3093, 07-3104, and 07-3105.

      By order entered July 18, 2007, the Clerk granted Shemonsky’s motions to

proceed in forma pauperis in the appeals at C.A. Nos. 07-2784, 07-2790, and 07-2971.

Because Shemonsky has now been granted the relief he sought in the District Court, the

appeals at C.A. Nos. 07-3093, 07-3104, and 07-3105 are moot. Accordingly, we will

dismiss the appeals.




                                         2